         Case 3:16-cv-00580-AC          Document 624        Filed 12/17/19      Page 1 of 8




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

 LAWRENCE P. CIUFFITELLI, for himself                  Case No. 3:16-cv-00580-AC
 and as Trustee of CIUFFITELLI
 REVOCABLE TRUST, et al.,
                                                       FINAL JUDGMENT AND ORDER AS
                     Plaintiffs,                       TO DEFENDANTS DELOITTE &
                                                       TOUCHE LLP; EISNERAMPER LLP;
         v.                                            SIDLEY AUSTIN LLP; TD
                                                       AMERITRADE, INC. AND DUFF &
 DELOITTE & TOUCHE LLP;                                PHELPS, LLC
 EISNERAMPER LLP; SIDLEY AUSTIN
 LLP; TONKON TORP LLP; TD
 AMERITRADE, INC.; INTEGRITY BANK
 & TRUST; and DUFF& PHELPS, LLC,

                     Defendants.


       This matter came for hearing on November 26, 2019 (the “Settlement Hearing”), on the

application of Plaintiffs Lawrence P. Ciuffitelli (on behalf of himself and as Trustee of the

Ciuffitelli Revocable Trust U/A 5/1/1996); Greg and Angela Julien (as Trustees of the Gregory

and Angela Julien Revocable Trust U/A 7/2/2012); R.F. MacDonald Co.; James and Susan

MacDonald (as co-Trustees of the MacDonald Family Trust U/A 12/05/2000); William

Ramstein; Greg Warrick (on behalf of himself and as co-Trustee of the Warrick Family Trust);

and Susan Warrick (as co-Trustee of the Warrick Family Trust) (collectively, the “Class

Representatives”), through their legal counsel, to: i) determine whether the terms and conditions

of the Stipulation and Agreement of Settlement (the “Stipulation”) dated July 8, 2019, with

Deloitte & Touche LLP; EisnerAmper LLP; Sidley Austin LLP; TD Ameritrade, Inc.; and Duff

& Phelps, LLC (collectively the “Settling Defendants,” and with the Class Representatives,

collectively the “Settling Parties”) are fair, reasonable, adequate and in the best interest of the

Class Members for the settlement (the “Settlement”) of all claims in the above-captioned Action




                                                 -1-
         Case 3:16-cv-00580-AC          Document 624        Filed 12/17/19     Page 2 of 8




as between the Settling Parties, and should be approved; and ii) determine whether a limited

judgment should be entered that (a) dismisses the claims in the Action against the Settling

Defendants on the merits and with prejudice in favor of the Settling Defendants and as against all

persons or entities who are members of the Class herein who have not properly and timely

requested exclusion therefrom; b) grants releases of claims as provided in the Stipulation; and c)

approves the Plan of Allocation.

        It appearing that a notice of the Settlement Hearing substantially in the form approved by

the Court in the Court’s Order of Preliminary Approval of Settlement (“Preliminary Approval

Order”) was mailed to all members of the Class; and

        It appearing that the Summary Notice of Pendency and Settlement of Class Action

substantially in the form approved by the Court in the Preliminary Approval Order was published

in accordance with the Preliminary Approval Order; and

        The Court having considered all papers filed and proceedings held herein and otherwise

being fully informed in the premises and good cause appearing therefore,

        NOW, THEREFORE, IT IS HEREBY ORDERED AND DECREED that:

        1.      This Final Judgment and Order (the "Final Judgment") incorporates by reference

the definitions in the Stipulation, and all capitalized terms used herein have the same meanings

as set forth in the Stipulation.

        2.      This Court has jurisdiction to enter this Final Judgment and Order. The Court has

jurisdiction over the subject matter of the Action and over all parties to the Action, including all

Class Members.

        3.      The Court affirms its determinations in the Preliminary Approval Order and

finally certifies, for purposes of the Settlement only, the Class as defined therein.




                                                -2-
         Case 3:16-cv-00580-AC          Document 624        Filed 12/17/19      Page 3 of 8




       4.      The distribution of the Notice and the publication of the Summary Notice as

provided for in the Preliminary Approval Order constituted the best notice practicable under the

circumstances, including individual notice to all Class Members who could be identified with

reasonable effort, and said notices fully satisfied the requirements of due process and Rule 23 of

the Federal Rules of Civil Procedure. A full and fair opportunity was accorded to all Class

Members to be heard with respect to the Settlement. Thus, it is hereby determined that all Class

Members, other than those persons and entities listed in Exhibit 1 hereto, are bound by this Final

Judgment and Order.

       5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court hereby

approves the Settlement set forth in the Stipulation and finds that said Settlement is, in all

respects, fair, reasonable and adequate to, and is in the best interests of, the Class and each of the

Class Members. This Court further finds the Settlement set forth in the Stipulation is

procedurally fair in that it is the result of good faith, arm's-length negotiations between

experienced counsel representing the interests of the Class Representatives, Class Members and

the Settling Defendants. The Court also finds that the Settlement is substantively fair based

upon: i) the complexity, expense and likely duration of the litigation; ii) the reaction of the Class

to the settlement; iii) the stage of the proceedings and the amount of discovery completed; iv) the

risks of establishing liability; v) the risks of establishing damages; vi) the risks of maintaining

the class action through the trial; vii) the range of reasonableness of the settlement fund in light

of the best possible recovery and all the attendant risks of litigation. Accordingly, the Settlement

embodied in the Stipulation is hereby approved in all respects and shall be consummated in

accordance with its terms and provisions.




                                                 -3-
            Case 3:16-cv-00580-AC       Document 624        Filed 12/17/19     Page 4 of 8




       6.       The Settling Parties are hereby directed to take all necessary and sufficient steps

to complete the Settlement in accordance with the Stipulation.

       7.       Except as to the individual claims of those persons and entities who have validly

and timely requested exclusion from the Class (identified in Exhibit 1 attached hereto), all claims

in the Action against the Settling Defendants are hereby dismissed on the merits with prejudice

as to the Class Representatives and the Class Members. The Settling Parties are to bear their

own costs, except as otherwise provided in the Stipulation.

       8.       Upon the Effective Date, and without any further action, each of the Releasing

Class Members fully, finally, and forever releases, covenants not to sue, and discharges each of

the Released Defendant Parties from any and all Released Claims held by, on behalf of, for the

benefit of, or in the name of the Releasing Class Members and shall forever be barred and

enjoined from commencing, instituting, prosecuting, or maintaining any and all of the Released

Claims against any and all of the Released Defendant Parties..

       9.       Upon the Effective Date, and without any further action, each Settling Defendant,

on behalf of itself, and its heirs, executors, trustees, administrators, predecessors, successors, and

assigns, for good and valuable consideration the receipt and adequacy of which is hereby

acknowledged, shall fully, finally, and forever release, covenant not to sue, and discharge any

and all Released Claims against each and every one of the Releasing Class Members and shall

forever be barred and enjoined from commencing, instituting, prosecuting, or maintaining any

and all of the Released Claims against any and all of the Releasing Class Members.

       10.      The parties released by paragraphs 8 and 9, above constitute the “Released

Parties.”




                                                 -4-
        Case 3:16-cv-00580-AC         Document 624        Filed 12/17/19      Page 5 of 8




       11.    The fact and terms of the Stipulation, including Exhibits thereto, this Final

Judgment and Order, all negotiations, discussions, drafts and proceedings in connection with the

Settlement, and any act performed or document signed in connection with the Settlement:

       a.     shall not constitute or be offered or received against the Released Parties as

              evidence of, or construed as, or deemed to be evidence of, any presumption,

              concession or admission by any of the Released Parties with respect to the truth of

              any fact alleged by any of the Plaintiff Released Parties, or the validity, or lack

              thereof, of any claim, or the deficiency of any defense that was or could have

              been asserted in the Action or in any litigation, in this or any other court,

              administrative agency, arbitration forum or other tribunal, or of any liability,

              negligence, fault or wrongdoing of any of the Released Parties;

       b.     shall not constitute or be offered or received against the Released Parties as

              evidence of a presumption, concession or admission of any fault,

              misrepresentation or omission with respect to any statement or written document

              approved or made by any Released Party, or against any of the Plaintiff Released

              Parties as evidence of any infirmity in the claims or defenses that have been or

              could have been asserted in the Action;

       c.     shall not constitute or be offered or received against the Released Parties as

              evidence of a presumption, concession or admission with respect to any liability,

              negligence, fault or wrongdoing, or in any way referred to for any other reason as

              against any of the Released Parties in any arbitration proceeding or other civil,

              criminal or administrative action or proceeding, other than such proceedings as

              may be necessary to effectuate the provisions of this Stipulation; provided,




                                               -5-
         Case 3:16-cv-00580-AC         Document 624        Filed 12/17/19     Page 6 of 8




               however, that the Released Parties may refer to it to effectuate the liability

               protection granted them hereunder;

       d.      shall not constitute or be construed against the Plaintiff Released Parties as an

               admission, concession or presumption that the consideration to be given

               hereunder represents the amount which could be or would have been recovered

               after trial; and

       e.      shall not constitute or be construed as or received in evidence as an admission,

               concession or presumption against the Plaintiff Released Parties that any of their

               claims are without merit or that damages recoverable under the Complaint would

               not have exceeded the Settlement Fund.

       12.     The Released Parties may file the Stipulation and/or this Final Judgment and

Order in any other action that may be brought against them in order to support a defense or

counterclaim based on principles of res judicata, collateral estoppel, release, good faith

settlement, judgment bar or reduction, or any other theory of claim preclusion or issue preclusion

or similar defense or counterclaim.

       13.     The finality of this Final Judgment and Order shall not be affected by rulings that

the Court may make with respect to Class Counsel’s application for an award of attorneys’ fees

and reimbursement of expenses.

       14.     The Settling Defendants had no role in providing notice to the Class or

responsibility for administering the Settlement; no role in or responsibility for reviewing or

challenging the claims submitted; and no liability whatsoever to any person or entity including,

but not limited to, Class Representatives, other Class Members, any other plaintiffs, any Class

Member’s counsel, or Class Counsel in connection with the administration of the Settlement.




                                                -6-
         Case 3:16-cv-00580-AC          Document 624       Filed 12/17/19      Page 7 of 8




Without limiting the foregoing, the Settling Defendants shall not be liable to any person with

regard to any disclosure to or by the Claims Administrator of personal or potentially private

account information, including without limitation the names, addresses, and account transaction

data for individual Class Members, the accuracy of such information, or the identity of the Class

Members.

       15.      The Court finds that during the course of the Action, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil

Procedure 11.

       16.      Without further Order of the Court, the parties may agree to reasonable extensions

of time to carry out any of the provisions of the Stipulation.

       17.      The Court finds that the Plan of Allocation is rationally based on legitimate

considerations and treats Class Members (including the Class Representatives) fairly and

equally. The Court hereby finds that the proposed Plan of Allocation is a fair and reasonable

method to allocate the Net Settlement Fund among Class Members and directs that Class

Counsel and the Claims Administrator implement the Plan of Allocation.

       18.      All funds held in the Escrow Accounts shall be deemed and considered to be in

custodia legis of the District Court, and shall remain subject to the exclusive jurisdiction of the

District Court, until such time as such funds shall be distributed

       19.      The Court expressly determines that there is no just reason for delay in entering

this Final Judgment and Order and directs the Clerk of the Court to enter this Final Judgment and

Order pursuant to Fed. R. Civ. P. 54(b).

       20.      In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation or in the event that the Settlement Fund, or any portion thereof, is




                                                -7-
          Case 3:16-cv-00580-AC         Document 624       Filed 12/17/19      Page 8 of 8




returned to Defendants or any of them who paid such Settlement Amount on behalf of

Defendants, then this Final Judgment and Order shall be rendered null and void to the extent

provided by and in accordance with the Stipulation, and shall be vacated to the extent provided

by the Stipulation and, in such event: (a) all orders entered and releases delivered in connection

herewith shall be null and void to the extent provided by and in accordance with the Stipulation;

and (b) the fact of the Settlement shall not be admissible in any trial of the Action.

         21.    Without affecting the finality of this Final Judgment and Order in any way, this

Court hereby retains continuing jurisdiction over: (a) implementation and enforcement of the

Settlement; (b) the allowance, disallowance or adjustment of any Class Member’s claim on

equitable grounds and any award or distribution of the Settlement Fund; (c) disposition of the

Settlement Fund; (d) enforcing and administering this Final Judgment and Order, (e) enforcing

and administering the Stipulation, including any releases and bar orders executed in connection

therewith; (f) enforcing and administering the Repayment Obligation of Class Counsel, as

specified in Paragraph 41 of the Stipulation; and (g) other matters related or ancillary to the

foregoing.



         IT IS SO ORDERED.

Dated:       December 16, ,2019
                            2019


                                               Honorable Marco A. Hernandez
                                               United States District Court Judge




                                                -8-
